Citation Nr: 0909879	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-24 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for an additional 12 
college credits earned while enrolled at the University of 
Utah from August 2005 to December 2005 and from January 2006 
to May 2006 as Dependents Educational Assistance (DEA) 
benefits, pursuant to Chapter 35 of Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran was granted a total rating based on individual 
unemployability (TDIU) effective from July 17, 2006.  The 
appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 action by the VA 
Education Center in Muskogee, Oklahoma.  In that decision, VA 
only agreed to reimburse the claimant for 9 of the 21 credits 
hours earned while enrolled at the University of Utah from 
August 2005 to December 2005 and from January 2006 to May 
2006.  Accordingly, the claimant is seeking reimbursement for 
the remaining 12 credit hours earned during these time 
periods. 


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
shows that the claimant was enrolled as a pre-art major at 
the University of Utah from August 2005 to December 2005 and 
from January 2006 to May 2006.

2.  The preponderance of the competent and credible evidence 
shows that the 21 credits the claimant earned from August 
2005 to December 2005 and from January 2006 to May 2006 at 
the University of Utah could be taken by a student who intend 
to declare an art major the following year and were required 
to declare as an art major the following year.

3.  The preponderance of the competent and credible evidence 
shows that all of the 21 credits the claimant earned from 
August 2005 to December 2005 and from January 2006 to May 
2006 at the University of Utah are general education credits 
which count toward the 122 credit hours she requires to 
obtain her degree in Mass Communication from the University 
of Utah.


CONCLUSION OF LAW

The criteria needed to obtain payment or reimbursement for an 
additional 12 college credits earned while enrolled at the 
University of Utah from August 2005 to December 2005 and from 
January 2006 to May 2006 as Dependents Educational Assistance 
benefits, pursuant to Chapter 35 of Title 38, United States 
Code, are met.  38 U.S.C.A. §§ 3501, 3523, 3680A (West 2002); 
38 C.F.R. §§ 21.3021, 21.4200, 21.4250, 21.4252 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the appellant's claim.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the VCAA even if these requirements were 
applicable to the current claim.  See Barger v. Principi, 16 
Vet. App. 132 (2002).

The Claim

The claimant argues that VA should reimburse her for an 
additional 12 college credits earned taking art courses while 
enrolled at the University of Utah from August 2005 to 
December 2005 and from January 2006 to May 2006.  
Specifically, she asserts that she earned these credits 
taking courses while a pre-art major and that these courses 
could only be taken by a student who intend to declare an art 
major the following year.  According to her, these courses 
were required to declare as an art major the following year.  
Even though she subsequently decided to declare her major the 
following year as Mass Communication, these credits still 
counted toward the 122 credit hours she requires to obtain 
her degree in Mass Communication.

For purposes of DEA benefits pursuant to Chapter 35 of Title 
38, United States Code, the appellant is an eligible child.  
See 38 U.S.C.A. § 3501(a)(1)(A)(ii); 38 C.F.R. § 
21.3021(a)(1)(ii) (2008).

For purposes of these benefits, 38 U.S.C.A. § 3680A(a)(3) 
provides, as to disapproval of enrollment in certain courses, 
as follows:

 . . . any type of course which the 
Secretary finds to be avocational or 
recreational in character (or the 
advertising for which the Secretary finds 
contains significant avocational or 
recreational themes) unless the veteran 
submits justification showing that the 
course will be of bona fide use in the 
pursuit of the veteran's present or 
contemplated business or occupation . . . 
(Emphasis added)  

For purposes of these benefits, 38 U.S.C.A. § 3691(a) 
provides, as to change of program, in relevant part, that ". 
. . each eligible veteran and eligible person may make not 
more than one change of program of education . . ." 

For purposes of these benefits, 38 U.S.C.A. § 3523(a)(3) 
provides, as to disapproval of enrollment in certain courses, 
as follows:

any type of course which the Secretary 
finds to be avocational or recreational 
in character (or the advertising for 
which the Secretary finds contains 
significant avocational or recreational 
themes) unless the eligible person 
submits justification showing that the 
course will be bona fide use in the 
pursuit of the person's present or 
contemplated business or occupation . . . 
(Emphasis added)  

For purposes of these benefits, 38 U.S.C.A. § 3501(a)(5) 
defines a program of education as ". . . any curriculum or 
any combination of unit courses or subjects pursued at an 
educational institution which is generally accepted as 
necessary to fulfill the requirements for the attainment of a 
predetermined and identified educational, professional, or 
vocational objective." (Emphasis added)  

For purposes of these benefits, 38 U.S.C.A. § 3501(a)(6) and 
(10) define both an educational institution and an 
institution of higher leaving as, among other things, a 
college.

For purposes of these benefits, 38 C.F.R. § 21.4252 provides 
as to courses precluded, as follows:

(b) Avocational and recreational.  
Enrollment will not be approved in any 
course which is avocational or 
recreational in character or the 
advertising for which contains 
significant avocational or recreational 
themes.  The courses identified in 
paragraphs (b)(1), (2), and (3) of this 
section are presumed to be avocational or 
recreational in character and require 
justification for their pursuit . . .

(2) Any music course, instrumental or 
vocal, public speaking course, or course 
in dancing, sports or athletics, such as 
horseback riding, swimming, fishing, 
skiing, golf, baseball, tennis, bowling, 
sports officiating, or other sport or 
athletic courses, except courses of 
applied music, physical education, or 
public speaking which are offered by 
institutions of higher learning for 
credit as an integral part of a program 
leading to an educational objective . . . 

(4) To overcome the presumption that a 
course is avocational or recreational in 
character, the veteran or eligible person 
will be required to establish that the 
course will be of bona fide use in the 
pursuit of his or her present or 
contemplated business or occupation.  
(Emphases added).

It is the responsibility of the Board to weigh the evidence 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one opinion and reject others.  
Id.  Thus, the Board must determine the weight to be accorded 
the various items of evidence in this case based on the 
quality of the evidence and not necessarily on its quantity 
or source.

Initially, the Board notes that the record shows that in 
April 2007 the agency of original jurisdiction contacted an 
individual at the University of Utah.  This person informed 
VA that even though the claimant was attending school full-
time from August 2005 to December 2005 and from January 2006 
to May 2006 only 3 of the credits she earned during this 
first time period and only 6 credits she earned during this 
second time period counted toward her degree.  No rationale 
for this conclusion is found in the record.  Moreover, while 
the May 2007 statement of the case noted that the person that 
VA contacted in April 2007 was the "certifying official" at 
the University of Utah, no evidence to substantiate this 
claim or the authority of the person VA talked with to 
provide this information is found in the record.

On the other hand, the Board notes that in April 2007 VA 
received letters from the claimants Academic Advisors at the 
University of Utah.  In these letters, her advisors notified 
VA that the claimant was enrolled as a pre-art major at the 
University of Utah from August 2005 to December 2005 and from 
January 2006 to May 2006; the courses and the 21 credits the 
claimant earned for them during this time could only be taken 
by a student who intend to declare as an art major in the 
following year and were required to declare as an art major 
the following year; and all of the 21 credits the claimant 
earned during this time, even though she decided to not 
declare as an art major, are general education credits which 
count toward the 122 credit hours she requires to obtain her 
degree in Mass Communication.  Similar claims were also made 
by the claimant and her father in letters received by VA in 
April 2007. 

The Board finds that the well-reasoned and articulated 
explanation received from the claimant, her advisors, and her 
father regarding the outstanding 12 course credits for 
classes taken at the University of Utah from August 2005 to 
December 2005 and from January 2006 to May 2006 outweighs the 
unsubstantiated April 2007 statement by the "certifying 
official" at the University of Utah.  Evans, supra.  

Moreover, the Board finds that these statements provide both 
competent and credible evidence that the outstanding 12 
course credits were earned in the pursuit of her major at 
that time, pre-art, and these credits are of bona fide use in 
the pursuit of her current major in Mass Communication at her 
college (i.e., the University of Utah) and ultimately her 
contemplated occupation.  See 38 U.S.C.A. §§ 3501, 
3523(a)(3); 38 C.F.R. § 21.4252(b)(4).  Likewise, the Board 
finds that the claimant has overcomes the presumption that 
these 12 outstanding course credits were avocational or 
recreational in character.  See 38 U.S.C.A. §§ 3501, 
3680A(a)(3); 38 C.F.R. § 21.4252(b)(4).

Under these circumstances, the Board concludes that the 
claimant is entitled to payment or reimbursement as 
Dependents Educational Assistance benefits, pursuant to 
Chapter 35 of Title 38, United States Code for the additional 
12 college credits earned while enrolled at the University of 
Utah from August 2005 to December 2005 and from January 2006 
to May 2006.

The appeal is granted.


ORDER

The claimant is entitled to payment or reimbursement for an 
additional 12 college credits earned while enrolled at the 
University of Utah from August 2005 to December 2005 and from 
January 2006 to May 2006 as Dependents Educational Assistance 
benefits, pursuant to Chapter 35 of Title 38, United States 
Code.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


